Citation Nr: 0525535	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for major depressive disorder, rated as 
10 disabling. 

2.  Entitlement to an increased rating for status post left 
medial meniscus tear, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an increased rating for left shoulder 
instability, currently evaluated as 20 percent disabling. 



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from November 1996 to May 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which continued 
the assigned evaluations for the veteran's left knee and left 
shoulder and which established entitlement to service 
connection for depression, evaluated as 10 percent disabling. 

The Board is obligated to review all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
light of the foregoing, the Board construes a statement 
received in February 2004 to constitute a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Inasmuch as that claim is not properly before the Board, it 
is referred to the RO for disposition as appropriate. 

The issue pertaining to the evaluation for major depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's service connected left knee is reflected by 
subjective complaints of pain and manifested primarily by 
range of motion from zero to 95 degrees, without clinical 
observation of edema, effusion, weakness, redness, heat, 
abnormal movement or guarding of movement or degenerative 
joint changes and without subluxation or instability.  

3.  The veteran's service connected left shoulder is 
reflected by subjective complaints of pain and manifested 
primarily by abduction to 95 degrees, flexion to 105 degrees; 
internal rotation to 65 degrees and external rotation to 90 
degrees, without clinical observation of edema, effusion, 
weakness, redness, heat, abnormal movement or guarding of 
movement or degenerative joint changes and without 
subluxation, dislocation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post left medial meniscus tear are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5261 (2004).

2.  The criteria for a rating in excess of 20 percent for 
left shoulder instability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
5202, 5203 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).


The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  Notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  

The veteran filed his claim in April 2003, to which the RO 
issued a notice to the veteran of VA's duty to assist and 
other VCAA responsibilities in a responsive letters dated in 
June 2003 and July 2003, which preceded the initial adverse 
rating of September 2003.  As such, the timing of the VCAA 
notice comports with the holding in Pelegrini, supra. 

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained treatment 
records from the VA Medical Center in Mayaguez as well as 
copies of pertinent examination reports, as is detailed 
below.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded a series of VA medical examinations 
that address the pertinent rating criteria over the course of 
the current appeal.  Further opinions are not needed in this 
case because there is sufficient medical evidence to decide 
the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review. 


The Merits of the Appeals for Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations, and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
August 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran was afforded a VA joints examination in August 
2003.   He reported constant moderate pain in the left 
shoulder and knee.  No inflammatory arthritis was 
appreciated.  On physical examination, the left shoulder 
could abduct to 95 degrees and flex to 105 degrees; internal 
rotation was to 65 degrees and external rotation was to 90 
degrees.  The left knee could extend to zero degrees and flex 
to 95 degrees.  

As to functional impairment, the examiner commented that 
painful motion was exhibited at the last degrees of range of 
motion testing.  There was no objective evidence of edema, 
effusion, weakness, redness, heat, abnormal movement or 
guarding of movement of either the left shoulder or knee.  
Visually, there was no subluxation or dislocation of left 
knee or shoulder.  The patellar grinding test was negative on 
the left.  He demonstrated a normal gait.  

Although the examination report stated that ankylosis was 
present, such report was obviously a typographical or 
transcription error.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran could 
perform range of motion testing of the disabled joint.  As 
such clearly establishes that ankylosis is not present, the 
criteria set forth in the pertinent Diagnostic Codes 
pertaining to ankylosis are inapplicable and cannot serve as 
the basis for an increased rating. 

The veteran was afforded a VA examination in August 2002.  
However, his pertinent symptomatology was not any more severe 
than that reflected in the August 2003 examination.  
Therefore, recital of those examination results would not 
benefit the veteran.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.
Left Knee

Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
covered by Diagnostic Codes 5256 through 5263.  

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25. Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.

The law provides that separate ratings may be given under 
diagnostic codes 5003 and 5257 without violating the rule 
against pyramiding.  See 38 C.F.R. § 4.14; VAOPGPREC 23-97.  
The General Counsel of the VA concluded that in some cases 
where a veteran has a knee disorder involving arthritis, 
separate ratings may be assigned under Diagnostic Codes 5257 
and 5003.  See VAOPGPREC 23-97, 62 Fed. Reg. 63604 (1997).  

However, this opinion makes clear that a separate rating must 
be based on an additional disability and that when a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also demonstrate limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  Such impairment is plainly not present 
in this case.  

Furthermore, the aforementioned VA examinations findings 
reveal knee ranges of motion measured as 0 degrees of 
extension to approximately 95 degrees of flexion of the 
service connected left knee.  Pain has been clinically 
appreciated only at the extremes of range of motion.  There 
is little, if any, reference to knee complaints in outpatient 
treatment records.  Based upon the evidence of record, the 
preponderance of the evidence establishes that the veteran's 
left knee range of motion falls well short of the criteria 
necessary for even a compensable rating under either 
Diagnostic Codes 5260 or 5261.

Severe impairment based on instability or subluxation such as 
to warrant a the assigned rating under Diagnostic Code 5257 
is not shown or more nearly approximated.  38 C.F.R. § 4.7.  
At no time during the pendency of the claim has moderate to 
severe left knee instability been demonstrated.  Indeed, the 
left knee was stable on recent and historical clinical 
examinations.  The assigned rating spans much more extensive 
injuries than are involved here.  See 38 C.F.R. § 4.21 (the 
evaluation of a service-connected disability must at all 
times coordinate with the actual impairment of function 
shown).  

Where a Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The Code under which the instant 
disability is rated, Diagnostic Code 5257, is not predicated 
on limited range of motion.  Without X-ray evidence of 
arthritis, the assigned Diagnostic Code fully contemplates 
the disability at issue.  See Johnson and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Diagnostic Code 5257 does not appear to involve limitation of 
range of motion, see Johnson, supra., and the veteran's 
complaints of pain and tenderness are adequately encompassed 
within the 10 percent rating in the absence of other 
objective findings of instability and subluxation.

As to the possible application of a diagnostic code based on 
limitation of range of motion, the minimal limitation of 
right knee motion on flexion (to 95 degrees) would not reach 
the level of a noncompensable (60 degrees = zero percent) 
schedular rating under Diagnostic Code 5260.  Functionally, 
upon examination, the veteran was found to have normal gait 
and was without other physical symptoms of a more pronounced 
disability.  In short, the evidence does not demonstrate that 
pain on motion is productive of additional functional 
limitation or limitation of motion which more nearly 
approximates a compensable limitation of flexion or extension 
of the right knee so as to warrant a higher rating on that 
basis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board thus finds that a preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
left knee.  The disability picture shown in the record does 
not more nearly approximate the criteria required for a 
higher rating under any applicable code.  38 C.F.R. § 4.7.

Left Shoulder

The veteran's left shoulder disability is evaluated under 
Code 5203.  The current 20 percent evaluation is the maximum 
assignable under that code section in recognition of 
dislocation or nonunion of the clavicle or scapula.  38 
C.F.R. Part 4, Diagnostic Code 5203.  A higher evaluation is 
available under Code 5201 where evidence demonstrates 
limitation of minor arm motion to 25 degrees from the side.  
38 C.F.R. Part 4, Diagnostic Code 5201.  Additionally, higher 
evaluations are appropriate if the humerus demonstrates loss 
of head, nonunion, or fibrous union. 38 C.F.R. Part 4, 
Diagnostic Code 5202.

A higher evaluation under Diagnostic Code 5201 is not shown 
or approximated since arm motion is not limited at 25 degrees 
from his side, and there is no impairment of the humerus 
which would allow a higher evaluation under Code 5202.  38 
C.F.R. Part 4, Diagnostic Codes 5201, 5202.  The current 
objective signs of disability are some slight limitation of 
motion.  

Given that the medical evidence does not demonstrate any 
appreciable functional limitation, the Board finds that the 
veteran's subjective complaints of shoulder ache and pain on 
motion are adequately compensated by the current 20 percent 
evaluation under code 5203.  DeLuca, supra.; 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Accordingly, an evaluation in excess of 20 
percent for his left shoulder disability is not warranted.


Conclusion

The veteran also argues that because his left knee has been 
assigned a 30 percent rating and his left shoulder has been 
assigned a 20 percent evaluation, those ratings should be 
added together and he should be compensated at the 50 percent 
evaluation level.  However, ratings are combined pursuant to 
the combined ratings table found at 38 C.F.R. § 4.25 rather 
than by adding his individual ratings together.  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25.  The combined value of the 
service-connected disabilities is then converted to the 
nearest number divisible by 10, and only combined values 
ending in 5 or more are adjusted upward.  Under the combined 
ratings table, the combination of a 30 percent evaluation 
with a 20 percent evaluation results in a 40 percent combined 
evaluation.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's disabilities at issue have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

An increased evaluation for status post left medial meniscus 
tear is denied. 

An increased evaluation for left shoulder instability is 
denied. 





REMAND

On his statement dated October 10, 2003, the veteran 
indicated that there were additional and more current 
treatment records pertinent to the evaluation of his service 
connected mental disorder that have not been associated with 
the claims file or considered in the evaluation of his 
disability.  The Board notes that only one mental health 
treatment record, dating from June 2003, has been associated 
with the claims file.  The United States Court of Appeals for 
Veterans Claims has held that fulfillment of the VA's duty to 
assist includes the procurement and consideration of any 
clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

In addition, the veteran was afforded a VA mental disorders 
examination in August 2003, and the examiner assigned a 
Global Assessment of Functioning (GAF) score of 65, which 
represents a mild disorder.  However, the veteran was also 
examined in June 2003, at which time his GAF was reported as 
50, which represents a more severe level of disablement.  
Accordingly, the Board concludes that an additional medical 
opinion would assist in reconciling the divergent opinions 
and materially assist the VA in determining the proper 
evaluation for this disability.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  Any mental health treatment records 
identified which are not already of 
record should be obtained, to include 
those of Dr. Maria Ramirez, for 
incorporation into the record.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  Thereafter, the veteran should be 
afforded another mental disorders 
examination to ascertain the level of the 
veteran's major depressive disorder.  The 
claims folder  must be made available to 
the examiner for his or her review in 
conjunction with the examination.  All 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings must be 
reported in detail, to include any 
discrepancies suggested by the testing or 
other examination.  Furthermore, the 
examiner's attention is invited to the VA 
examination report of June 2003 as well 
as the VA mental disorders examination of 
August 2003 enumerated above. 

3.  After undertaking any additional 
development deemed necessary, the case 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


